DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article having on its skin-contact surface, concave low compression part formed by a closed region defined by an inside curve line and an outside curved line, wherein a plurality of high compression parts are formed within the low compression part such that the high compression parts are formed all along the inside curve and at a center part of the outside curve, but not in the end parts of the outside curve. Prior art made herein of record but not relied upon for any rejection is:
U.S. Patent 8,715,258 to Munakata et al. discloses an absorbent article having a concave low compression part 66, as shown in figure 1. While the low compression part also includes high compression parts 81, as shown in figure 3, the high compression parts are even spaced around the low compression part, as shown in figure 5, and therefore does not anticipate the claimed invention.
U.S. Patent 8,481,806 to Ueminami et al. also discloses an absorbent article having a concave low compression part 13a, as shown in figure 1. While the low compression part also includes high compression parts 81, as shown in figure 2, the high compression parts are even spaced around the low 
U.S. Patent Publication 2008/0281287 to Marcelo et al. discloses an absorbent article having a concave low compression part 76 defined by inner and outer curved lines, as shown in figure 1. However, Marcelo does not disclose any high compression parts within the low compression part.
The prior art of record therefore does not disclose nor fairly suggest the claimed invention. Accordingly, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781